DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive.
Applicant argues that the 35 USC 112 rejection is traversed because paragraphs 0038 and 0039 of the instant specification provides support of the contended limitations.
The Examiner respectfully disagrees. Paragraphs 0038 and 0039 disclose active/passive scanning and changing number of probes transmitted on a channel based on signal strength or interference on the particular channel. However, the instant specification does not disclose a number of probes is selected for transmission over a second wireless communication channel based on a signal strength on the second wireless communication channel being different than the signal strength on the first wireless communication channel or an amount of interference on the second wireless communication channel being different than the amount of interference measured on the first wireless communication channel. There is no support in the specification and therefore the new matter rejection is maintained.
Applicant states  “Ven does not disclose “a first number of probes is selected for transmission over a first wireless communication channel” and “a second number of probes is selected for transmission over a second wireless communication channel” 
The Examiner would like to point out that the above quoted portion of the remarks is misleading. The limitation of claim 1 that is not taught by Ven is “a second number of probes is selected for transmission over a second wireless communication channel based on a signal strength on the second wireless communication channel being different than the signal strength on the first wireless communication channel or an amount of interference on the second wireless communication channel being different than the amount of interference measured on the first wireless communication channel”. Vashi is relied upon to teach the above limitation. Vashi clearly discloses that beacons are sent to a different channel on a second radio access technology, than the originally connected channel on a first radio access technology based on change in signal strength. For Example, Vashi discloses that the mobile wireless device  can receive signals from different radio access subsystems A, B and C simultaneously and can select between the different radio access subsystems A, B and C based on received signal properties (such as received signal strength, received signal code power, received signal to noise/interference ratios or other metrics for received signal quality) (0050), thus different channels because of different access subsystems. Vashi also discloses that the mobile wireless device can estimate an initial uplink transmit power level to use for the access probe sequence (Fig. 12: 1208) based on measurements of signals received in the downlink direction from the wireless network 100, as the attenuation in each transmission direction can be considered comparable.
 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus Vashi clearly discloses the claimed and argued limitations.
Claim 11 has been amended. See the rejection below.

Previous Response to Arguments

 
Previous Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. 
Applicant argues that Ven does not disclose "transmitting a selected number of probes to the access point over each of one or more other wireless communication channels, wherein the number of probes is selected based on at least one of a signal strength measured on a respective wireless communication channel or an amount of interference measured on the respective wireless communication channel."
The Examiner respectfully disagrees. Ven discloses transmission of probes based on a determining that a network connection has to be re-established. Consequently, the wireless device generates a list of access points based on retrieving stored parameters and transmits probes to the access points on the list. Ven further states, “It should be understood, however, that the computing device 102 may instead determine to re-establish a wireless connection with any of the one or more wireless access points 110 according to a policy (e.g., strongest signal strength, device security policies, user preferences, etc.)” (0058). This clearly states that signal strength of the access points can be utilized to generate the list and send probes to the access points on the list.
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., varying a number of probes sent to any given access point) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that claim 11 is not disclosed by the applied reference of Ven.
The Examiner respectfully disagrees. Ven clearly discloses that re-establishing a connection can be user driven or based on received responses from access points (0019). Upon receipt of a probe response, the computing device 102 may re-establish a wireless connection with the corresponding wireless access point 110 (0019). The response from the access point is what starts the re-connection as disclosed by Ven.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims contain the new limitation of and a second number of probes is selected for transmission over a second wireless communication channel based on a signal strength on the second wireless communication channel being different than the signal strength on the first wireless communication channel or an amount of interference on the second wireless communication channel being different than the amount of interference measured on the first wireless communication channel without support from the original disclosure. The instant specification does disclose that a number of retries (attempts at connection) could be based on signal strength of a channel. But the instant application does not disclose where a signal strength/interference of a first channel is different from a signal strength/interference of an second channel and thus have a second number of probes/beacons/connection attempts. Applicant is requested to point out in the next response the passages where the original disclosure supports such limitations and how the original disclosure reads on the limitation.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-9, 11, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140092755 herein Ven in view of US 20130089039 herein Vashi.
Claim 1, Ven discloses a method comprising: 
at a client device configured to communicate over a wireless network, exchanging data with an access point over a selected wireless communication channel (Fig. 4: 402, since a connection thus exchange of data); 
storing at the client device, an identifier of the selected wireless communication channel (Fig. 4: 402, 404, logging of connection and storage of parameters; 0045); 
ending the wireless connection to the access point (0025, connection end time, thus ending a connection); and 
initiating a process to reconnect to the access point over the selected wireless communication channel using the stored identifier (Fig. 4: 406, 0045, set identifier and wireless channel);
and responsive to the process to reconnect to the access point over the selected wireless communication channel failing, transmitting a selected number of probes to the access point over each of one or more other wireless communication channels (0054), wherein the number of probes is selected based on at least one of a signal strength measured on a respective wireless communication channel or an amount of interference measured on the respective wireless communication channel (0058, signal strength).
Ven may not explicitly disclose a first number of probes is selected for transmission over a first wireless communication channel based on at least one of a 
Vashi discloses a first number of probes is selected for transmission over a first wireless communication channel based on at least one of a signal strength measured on a respective the first wireless communication channel (0067-0068, attempting to connect/re-connect based on different channels/technologies and varying the amount of attempts at connection/reconnection based on different channels or technology; 0050, selection of different channels based on received signal strength) or an amount of interference measured on the respective first wireless communication channel, and a second number of probes is selected for transmission over a second wireless communication channel based on a signal strength on the second wireless communication channel being different than the signal strength on the first wireless communication channel or an amount of interference on the second wireless communication channel being different than the amount of interference measured on the first wireless communication channel (0067-0068, attempting to connect/re-connect based on different channels/technologies and varying the amount of attempts at connection/reconnection based on different channels or technology; 0050, selection of different channels based on received signal strength). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ven to include channel and technology selection as taught by Vashi so as to select radio frequency channels adaptively when establishing connections to a wireless network from among one or more wireless communication protocols (0004).

Claim 2, Ven discloses responsive to the process to reconnect to the access point over the selected wireless communication channel failing, passively scanning for one or more other wireless communication channels (0047).

Claim 7, Ven discloses receiving a probe from the access point; and reconnecting to the access point in response to the probe (0055).

Claim 8, Ven discloses wherein the client device has an active operation state and a standby operation state, the client exchanging data with the access point during the active operation state, and wherein ending the wireless connection comprises switching from the active state to the standby state (0039, active and idle states).

Claim 9, Ven discloses wherein the process to reconnect to the access point is initiated responsive to the client device resuming the active state (0034, 0039, analysis module to resume operation and reconnection).

(Fig. 1: 122, 124), comprising: 
a processor (since an access point is disclosed and since an access point is a computing device, thus a processor); and 
a memory storing executable computer program instructions (since an access point is disclosed and since an access point is a computing device, thus a memory with program instructions), the computer program instructions when executed by the processor causing the processor to: 
exchange data with a client device over a wireless network connection (0026, connection with wireless access point to communicate over the internet, thus exchange of data). Ven discloses after the wireless network connection has been terminated, a connection recovery procedure with probes transmitted by mobile wireless device (0031, re-establishing a connection and sending probes to scanned wireless access points). 
Ven may not explicitly disclose after the wireless network connection has been terminated, initiate, by the wireless access point, a process to recover the wireless network connection by sending a probe request from the wireless access point to the client device.
Vashi discloses after the wireless network connection has been terminated, initiate, by the wireless access point, a process to recover the wireless network connection by sending a probe request from the wireless access point to the client device (0053, trigger from network for data connection and transmission of probes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ven to include channel and (0004).

Claim 13, Ven discloses wherein initiating the process to recover the wireless network connection comprises pinging the client device over an Internet layer (0019, 0047, response to a probe).

Claim 14, as analyzed with respect to the limitations as discussed in claim 7.
Claim 15, as analyzed with respect to the limitations as discussed in claim 7.

Claim 18, Ven discloses wherein initiating the process to recover the wireless network connection comprises ending a beacon transmission for a specified amount of time (0019, 0055).

Claim 19, Ven discloses wherein initiating the process to recover the wireless network connection comprises restarting a WiFi signal at the wireless access point (Fig. 5: 420).

Claim 20, as analyzed with respect to the limitations as discussed in claims 8 and 9.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ven in view of Vashi in view of US 20190364505 herein Wang
Claim 4, Ven discloses transmitting a first probe to the access point over a first wireless communication channel (0058). Ven discloses signal strengths and multiple probes (0058).
Ven may not explicitly disclose measuring a signal strength on the first wireless communication channel; and responsive to the signal strength being greater than a threshold, transmitting a second probe to the access point.
Wang discloses measuring a signal strength on the first wireless communication channel (0137); and responsive to the signal strength being greater than a threshold (0137), transmitting a second probe to the access point (0137). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ven to determine thresholds as taught by Wang so as to allow for a quick emergency reports (0023).

Claim 5, Ven may not explicitly disclose responsive to the signal strength being less than the threshold, transmitting a second probe to the access point after a predetermined amount of wait time.
Wang discloses responsive to the signal strength being less than the threshold, transmitting a second probe to the access point after a predetermined amount of wait time (0137). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ven to determine thresholds as taught by Wang so as to allow for a quick emergency reports (0023).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ven in view of Vashi in view of US 8855035 herein Lemoine.
Claim 6, Ven may not explicitly disclose transmitting data packets to the access point to lease an internet protocol (IP) address, the data packets transmitted at a data rate that is less than a physical data rate associated with a wireless link between the wireless device and the access point.
Lemoine discloses transmitting data packets to the access point to lease an internet protocol (IP) address (Col 1: 50-55, subscription to IP address), the data packets transmitted at a data rate that is less than a physical data rate associated with a wireless link between the wireless device and the access point (Col 13: 60 – Col 14: 15, less throughput). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ven to subscribing as taught by Lemoine so as to control bitrate of the source terminal (Col 2: 15-18).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ven in view of Vashi in view of US 20150185857 herein Jung.
Claim 10, Ven may not explicitly disclose wherein the client device comprises a camera including a motion sensor, and wherein the client device resumes the active state responsive to motion detected by the motion sensor.
Jung discloses wherein the client device comprises a camera including a motion sensor (0098), and wherein the client device resumes the active state responsive to (0099). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ven to include motion sensing as taught by Jung so as to increasing an event response speed processing an event fast according to a user's motion (0032).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ven in view of Vashi in view of US 20050169209 herein Miu.
Claim 12, Ven may not explicitly disclose wherein initiating the process to recover the wireless network connection comprises probing the wireless device over a data link layer.
Miu discloses wherein initiating the process to recover the wireless network connection comprises probing the wireless device over a data link layer (0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ven to include link layer beacons as taught by Miu so as to provide more reliable information (0081).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ven in view of Vashi in view of US 20140307707 herein Mestanov.
Claim 16, Ven may not explicitly disclose wherein initiating the process to recover the wireless network connection comprises transmitting a basic service set transition management frame to the client device.
Mestanov discloses wherein initiating the process to recover the wireless network connection comprises transmitting a basic service set transition management frame to (0064). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ven to include transition management frames as taught by Mestanov so as to provide intelligent connection management (0008).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ven in view of Vashi in view of US 20170244712 herein Meredith.
Claim 17, Ven may not explicitly disclose wherein initiating the process to recover the wireless network connection comprises blacklisting the client device.
Meredith discloses wherein initiating the process to recover the wireless network connection comprises blacklisting the client device (0073). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ven to include blacklisting as taught by Meredith so as to provide access control (0003).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080320108 A1, US 20160262120 A1 and US 20050083947 A1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468